DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending.

Claim Objections
2.	Claim 10 is objected to because of an informality. The limitation “according to any one of claims 9” appears to be a typographical error that should read “according to claim 9.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1, 7, 14, 15, and all dependent thereon, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 7, 14, and 15: the following limitations render the claim(s) indefinite: (1) “the respective mesh node” (line 5); it is unclear which node this is in reference to; this limitation is interpreted as “one or more of the other nodes”; (2) “wherein the method is repeated” (line 10); it is unclear how much of the said method is repeated; this limitation is interpreted such that the repetition is as at least the determination step (lines 8-9), which has a basis in the 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because: 
(1) The term “computer program” (claims 14 and 15) is not directed to a process, machine, manufacture, or composition of matter; and 
(2) The term “computer readable means”1 (claim 15) is not preempted from being transitory. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach: A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ 101 by adding the limitation "non-transitory" to the claim. C.l: Animals-Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
The Examiner respectfully notes that claims 14 and 15 are interpreted to cover the same subject matter, particularly in light of amendments required to overcome the rejection under 35 U.S.C. 101. Applicant is advised that under such an amendment, should these independent claims be found allowable, they could potentially be objected to under 37 CFR 1.75 as being substantial duplicates. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-3, 5-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/052249 (hereinafter “Floberg”)2, in view of U.S. Publication No. 2016/0021011 (hereinafter “Vasseur”).

Regarding claims 1, 7, 14, and 15: Floberg teaches a method for determining a route for data in a mesh network, the method being performed in a mesh node of the mesh network (See, e.g., figures 5A-B) and comprising the steps of: 
obtaining node data relating to other mesh nodes of the mesh network, the node data comprising a current energy level of the respective mesh node (See, e.g., 7:3-9, 12:1-15; energy level(s) of other nodes are obtained); and 
determining at least part of a route through the mesh network to a gateway node based on the data relating to other mesh nodes (See, e.g., 10:15-26; a path is determined using received data); 
(See, e.g., 8:2-6; note reconfiguration). Floberg does not explicitly state “obtaining a communication schedule, the communication schedule being based on Time Slotted Channel Hopping, TSCH”; and therefore does not explicitly state “wherein the method is repeated and when the step of determining at least part of a route results in a different route than before, a step of triggering redetermination is performed, comprising triggering redetermination of the communication schedule based on the most recent determining at least part of the route and the step of triggering redetermination comprises determining successive time slots, in the communication schedule, in a cascade based on the route.” However, these features are taught by Vasseur (See, e.g., [0056]-[0061], [0074], and [0075]; note TSCH and redetermination functionality). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Vasseur, such as the scheduling functionality, within the system of Floberg, in order to combat multi-path fading and external interference.
The rationale set forth above regarding the method of claim 1 is applicable to the node, program, and product of claims 7, 14, and 15, respectively.

Regarding claims 2 and 8: Floberg modified by Vasseur further teaches wherein the step of determining the at least part of a route is based also on the communication schedule (See, e.g., Vasseur: [0074] and [0075]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the node of claim 8.

Regarding claims 3 and 9: Floberg modified by Vasseur further teaches wherein the step of determining at least part of a route is based on a cost function which considers the node data (See, e.g., Floberg: 2:6-7 and 10:26-30. See also Vasseur: [0029]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the node of claim 9.

Regarding claims 5, 6, 11, and 12: Floberg modified by Vasseur further teaches wherein the communication schedule is a transmission schedule (i.e. claim 5); and wherein the communication schedule is a reception schedule (i.e. claim 6) (See, e.g., Floberg: 2:6-7 and 10:26-30. See also Vasseur: [0066]). The motivation for modification set forth above regarding claim 1 is applicable to claims 5 and 6.
The rationale set forth above regarding the methods of claims 5 and 6 is applicable to the nodes of claims 11 and 12, respectively.

11.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Floberg, in view of Vasseur, and in further view of U.S. Publication No. 2009/0225658 (hereinafter “Rezvani”).

Regarding claims 4 and 10: Floberg modified by Vasseur substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the cost function comprises a parameter of a number of hops to the gateway node. However, this feature is taught by Rezvani (See, e.g., [0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Rezvani, such as the 
The rationale set forth above regarding the method of claim 4 is applicable to the node of claim 10.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Floberg, in view of Vasseur, and in further view of either U.S. Publication No. 2018/0091506 (hereinafter “Chow”) or U.S. Publication No. 2015/0116075 (hereinafter “Cregg”).

Regarding claim 13: Floberg modified by Vasseur substantially teaches the node as set forth above regarding claim 7, but does not explicitly state an electronic lock comprising a mesh node according to claim 7. However, Chow teaches this feature (See, e.g., [0018] and [0123]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chow, such as the lock functionality, within the system of Floberg modified by Vasseur, in order to automate doors for security.
Alternatively, this feature is taught by Cregg (See, e.g., [0045] and [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cregg, such as the lock functionality, within the system of Floberg modified by Vasseur, in order to automate doors for security.

Relevant Art
13.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This term is not interpreted as invoking 35 U.S.C. 112 (f).
        2 This reference was cited in Applicant’s Information Disclosure Statement submitted October 31, 2019 (Foreign Patent Documents, cite no. 6).